UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53370 (Commission File Number) Auburn Bancorp, Inc. (Exact name of registrant as specified in its charter) United States 26-2139168 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 256 Court Street, P.O. Box 3157, Auburn, Maine 04212 (Address and zip code of principal executive offices) (207) 782-0400 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $0.01 par value, 503,284 shares outstanding as of November 12, 2010. 1 AUBURN BANCORP, INC. AND SUBSIDIARY QUARTERLY REPORT ON FORM 10-Q September 30, 2010 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION (Unaudited) Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and June 30, 2010 3 Consolidated Statements of Operations (Unaudited) for the Three Months Ended September 30, 2010 and 2009 4 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Three Months Ended September 30, 2010 and 2009 5 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended September 30, 2010 and 2009 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 ITEM 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. [REMOVED AND RESERVED] 24 Item 5. Other Information Item 6. Exhibits 25 Signatures 26 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Balance Sheets September 30, 2010 (Unaudited) and June 30, 2010 ASSETS September 30, June 30, (Unaudited) Cash and due from banks $ $ Interest-earning deposits Total cash and cash equivalents Certificates of deposit Investment securities available for sale, at fair value Federal Home Loan Bank stock, at cost Loans Less allowance for loan losses (719,251 ) (492,112 ) Net loans Property and equipment, net Foreclosed real estate, net of allowance of $0 at September 30, 2010 and $50,333 at June 30, 2010 Accrued interest receivable: Investments Mortgage-backed securities Loans Prepaid expenses and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits $ $ Federal Home Loan Bank advances Accrued interest and other liabilities Total liabilities Stockholders’ equity: Preferred stock, 1,000,000 shares authorized, no shares issued or outstanding — — Common stock, $.01 par value per share, 10,000,000 shares authorized, 503,284 shares issued and outstanding at September 30 and June 30, 2010 Additional paid-in-capital Retained earnings Accumulated other comprehensive gain Unearned compensation (ESOP shares) (141,585 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Statement of Operations Three Months Ended September 30, 2010 and 2009 Three Months Ended September 30, (Unaudited) Interest and dividend income: Interest on loans $ $ Interest on investments and other interest-earning deposits Total interest and dividend income Interest expense: Interest on deposits and escrow accounts Interest on Federal Home Loan Bank advances Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income (loss): Net gain on sales of loans Net loss on sale of other assets ) ) Net loss on sale of investment securities - ) Other non-interest income Total non-interest income (loss) ) Non-interest expenses: Salaries and employee benefits Occupancy expense Depreciation Federal deposit insurance premiums Computer charges Advertising expense Consulting expense Net recovery of losses on foreclosed real estate ) - Other operating expenses Total non-interest expenses Loss before income taxes ) ) Income tax benefit Net loss $ ) $ ) Net loss per common share $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Changes in Stockholders’ Equity Three Months Ended September 30, 2010 and 2009 (Unaudited) Common Stock Additional Paid-in-Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Unearned Compensation (ESOP Shares) Total Balance, June 30, 2009 $ ) $ ) $ Comprehensive loss Net loss - - ) - - ) Other comprehensive income Unrealized holding loss on securities, net of taxes of $(29,659) - - - ) - ) Less reclassification adjustment for items included in net loss, net of taxes of $54,115 - - - 105,048 - 105,048 Total comprehensive loss - - ) - ) Common stock held by ESOP committed to bereleased(405 shares) - ) - - Balance, September 30, 2009 $ ) $ Balance, June 30, 2010 $ ) $ Comprehensive loss Net loss - - ) - - ) Other comprehensive income Unrealized holding gain on securities, net of taxes of $7,703 - Total comprehensive loss - - ) - ) Common stock held by ESOP committed to bereleased(289 shares) - ) - - Balance, September 30, 2010 $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 AUBURN BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows Three Months Ended September 30, 2010 and 2009 (Unaudited) Three Months Ended September 30, Net loss $ ) $ ) Adjustments to reconcile net income to net cashprovided by operating activities: Depreciation Net accretion of discounts on investment securities available for sale ) ) Provision for loan losses Net recovery of losses on foreclosed real estate ) - Deferred income tax benefit - ) Net loss on sale of investment securities available for sale - Gain on sales of loans ) (21,593 ) Loss on foreclosed real estate ESOP compensation expense Net increase in prepaid expenses and other assets ) ) Net increase in accrued interest receivable ) ) Net decrease in accrued interest payable and other liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of investment securities available for sale ) - Proceeds from sales of investment securities available for sale - 316,381 Proceeds from maturities and principal paydowns on investment securities available for sale Net change in certificates of deposit - Net increase in loans to customers ) ) Purchase of Federal Home Loan Bank stock - ) Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Advances from Federal Home Loan Bank Repayment of advances from Federal Home Loan Bank ) ) Net change in short-term borrowings ) ) Net increase (decrease) in deposits ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplementary cash flow information: Cash paid during the period for: Interest $ $ Taxes $ $ Transfer of loans to foreclosed real estate $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 AUBURN BANCORP, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements 1.Basis of Presentation The financial information included herein presents the consolidated financial condition and results of operations for Auburn Bancorp, Inc. and its wholly-owned subsidiary, Auburn Savings Bank, FSB, as of September 30, 2010 and June 30, 2010, and for the interim periods ended September 30, 2010 and 2009.Except for the June 30, 2010 Consolidated Balance Sheet, the financial information is unaudited; however, in the opinion of management, the information reflects all adjustments, consisting of normal recurring adjustments, that are necessary to make the financial statements not misleading for a fair presentation. The results shown for the three months ended September 30, 2010 and 2009 are not necessarily indicative of the results to be obtained for a full fiscal year. The accompanying consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles (“GAAP”) and with the rules and regulations of the Securities and Exchange Commission for interim financial reporting. Accordingly they do not include all of the information and footnotes required for complete financial statements. These interim financial statements should be read in conjunction with the audited financial statements for the year ended June 30, 2010 included in the Company’s Annual Report on Form 10-K (File No. 000-53370) filed at the Securities and Exchange Commission on September 28, 2010. In preparing financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and valuation of foreclosed real estate. In connection with the determination of these estimates, management obtains independent appraisals for significant properties. 2. Reorganization On January 11, 2008, Auburn Savings Bank, FSB (the “Bank”) reorganized into the mutual holding company structure. As part of the reorganization, the Bank converted to a federal stock savings bank and became a wholly-owned subsidiary of Auburn Bancorp, Inc. (the “Company”), and the Company became a majority-owned subsidiary of Auburn Mutual Holding Company (the “MHC”). In addition, the Company conducted a stock offering.Immediately following completion of the reorganization and stock offering, the MHC owned 55.0% of the outstanding common stock of the Company and the minority public shareholders owned 45.0%.So long as the MHC is in existence, the MHC will be required to own at least a majority of the voting stock of the Company. Net proceeds of $1.5 million were raised in the stock offering, after deduction of expenses of $766,000 and excluding $25,000 used to capitalize the MHC and $173,000 which was loaned by the Company to a trust for the Employee Stock Ownership Plan (the “ESOP”), enabling the ESOP to purchase 17,262 shares of common stock in the stock offering, equal to 3.43% of the shares of common stock sold in the stock offering, for the benefit of the Bank’s employees. The Company may not declare or pay a cash dividend on, or repurchase any of its common stock, if the effect thereof would cause the regulatory capital of the Bank to be reduced below the amount required under OTS rules and regulations. Auburn Bancorp, Inc.’s common stock is quoted on the OTC Bulletin Board under the symbol “ABBB.” 7 3.Impact of Recent Accounting Standards In June2009, the Financial Accounting Standards Board (FASB) issued amended guidance with respect to accounting for transfers of financial assets to improve the reporting for the transfer of financial assets resulting from concerns of financial statement users that many of the financial assets (and related obligations) that have been derecognized should continue to be reported in the financial statements of transferors. This Statement was effective for the Company on July 1, 2010.The Company has reviewed the requirements of this Statement and complies with its requirements.The adoption of this Statement has not had a material effect on the Company’s consolidated financial statements. In January 2010, the FASB issued guidance to amend the disclosure requirements related to recurring and nonrecurring fair value measurements. The guidance requires new disclosures on the transfers of assets and liabilities between Level 1 (quoted prices in active market for identical assets or liabilities) and Level 2 (significant other observable inputs) of the fair value measurement hierarchy, including the reasons and the timing of the transfers. Additionally, the guidance requires a roll forward of activities on purchases, sales, issuance, and settlements of the assets and liabilities measured using significant unobservable inputs (Level 3 fair value measurements). The guidance iseffective for the Company with the reporting period beginning July 1, 2010, except for the disclosure on the roll forward activities for any Level 3 fair value measurements, which will become effective for the Company with the reporting period beginning July 1, 2011. Other than requiring additional disclosures, adoption of this new guidance will not have a material effect on the Company’s consolidated financial statements. In February 2010, the FASB issued Accounting Standards Update (ASU) 2010-09, Subsequent Events: Amendments to Certain Recognition and Disclosure Requirements, related to events that occur after the balance sheet date but before financial statements are issued. This guidance amends existing standards to address potential conflicts with SEC guidance and refines the scope of the reissuance disclosure requirements to include revised financial statements only. Under this guidance, SEC filers are no longer required to disclose the date through which subsequent events have been evaluated. The adoption of this update did not have a material effect on the Company’s consolidated financial statements. In July 2010, the FASB issued ASU No. 2010-20, Receivables (Topic 310) : Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. This ASU is intended to provide additional information to assist financial statement users in assessing an entity’s credit risk exposures and evaluating the adequacy of its allowance for credit losses. The guidance is effective for interim and annual reporting periods ending after December 15, 2010. Other than requiring additional disclosures, adoption of this new guidance is not expected to have a material impact on the Company’s consolidated financial statements. 8 4. Securities The amortized cost and fair value of investment securities available for sale, with gross unrealized gains and losses, are as follows: September 30, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Municipal bond $ $ $ - $ Corporate bonds 1,499 292 (12,200 ) FNMA mortgage-backed securities - U.S. Government sponsored enterprise securities 2 - Corporate common stock - - Total investment securities available for sale $ $ $ ) $ June 30, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Corporate bonds $ $ $ ) $ FNMA mortgage-backed securities - U.S. Government sponsored enterprise securities 2 - Corporate common stock - - Total investment securities available for sale $ $ $ ) $ Investments with a fair value of approximately $1,819,300 and $1,112,500 at September 30, 2010 and June 30, 2010, respectively, are held in a custody account to secure certain deposits. The amortized cost and fair value of debt securities by contractual maturity follow. Actual maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. September 30, 2010 June 30, 2010 Amortized Cost Fair Value Amortized Cost Fair Value Over 1 year through 5 years $ After 5 years through 10 years After 10 years - - Mortgage-backed securities $ 9 Information pertaining to securities with gross unrealized losses at September 30, 2010 and June 30, 2010, aggregated by investment category and length of time that individual securities have been in a continuous loss position, follows: Less Than 12 Months 12 Months or Greater Total Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses September 30, 2010 Corporate bonds $ - $ - $ Total $ - $ - $ June 30, 2010 Corporate bonds $ Total $ Management evaluates securities for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation. Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. At September 30, 2010, one debt security with unrealized loss had depreciated 5% in total from the amortized cost basis. This unrealized loss related principally to current interest rates for similar types of securities compared to the underlying yields on these securities. At June 30, 2010, three debt securities with unrealized losses had depreciated 2% in total from the amortized cost basis. These unrealized losses related principally to current interest rates for similar types of securities compared to the underlying yields on these securities.In analyzing an issuer’s financial condition, management considers whether the securities are issued by the federal government or its agencies, whether downgrades by bond rating agencies have occurred, and the results of reviews of the issuer’s financial condition and the Company’s ability to hold such securities. The Company did not record an other-than-temporary impairment loss during the three months ended September 30, 2010 and 2009. 5. Earnings Per Share Basic income or loss per common share is determined by dividing net income or loss by the adjusted weighted average number of common shares outstanding during the period. The adjusted outstanding common shares equals the gross number of common shares issued less unallocated shares of the ESOP. Net loss per common share for the three months ended September 30, 2010 and 2009 is based on the following: Three Months Ended September 30, Net loss $ ) $ ) Weighted average common shares outstanding Less:Average unallocated ESOP shares ) ) Adjusted weighted average commonshares outstanding Net loss per common share $ ) $ ) 10 6. Comprehensive Income or Loss GAAP requires that recognized revenue, expenses, gains, and losses be included in net income or loss.Although certain changes in assets and liabilities, such as unrealized gains and losses on available for sale securities, are reported as a separate component of the equity section of the balance sheet, such items, along with net income, are components of comprehensive income or loss. The components of total comprehensive loss and related tax effects for the three months ended September 30, 2010 and 2009 are as follows: Three Months Ended September 30, Net loss $ ) $ ) Other comprehensive income, net of tax: Unrealized holding gains (losses) on securities available for sale arising during the period ) Reclassification adjustment for items includedin net loss - Tax effect ) ) Other comprehensive income, net oftax Total comprehensive loss $ ) $ ) 7. Employee Stock Ownership Plan Shares of the Company’s common stock purchased by the ESOP are held in a suspense account until released for allocation to participants.Shares released are allocated to each eligible participant based on the ratio of each such participant’s compensation, as defined in the ESOP, to the total compensation of all eligible plan participants.As the unearned shares are released from suspense, the Company recognizes compensation expense equal to the fair value of the ESOP shares committed to be released during the period.To the extent that the fair value of the ESOP shares differs from the cost of such shares, the difference is charged or credited to equity as additional paid-in capital. Expense related to the ESOP for the three months ended September 30, 2010 and 2009 approximated $2,000 and $4,000, respectively.The fair value of the unallocated shares as of September 30, 2010 and 2009 was $141,600 and $153,100, respectively. 11 8.Fair Value Measurement GAAP defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. GAAP establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1: Quoted prices (unadjusted) or identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level 2: Significant other observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active, and other inputs that are observable or can be corroborated by observable market data. Level 3: Significant unobservable inputs that reflect a company’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. The balances of financial assets and liabilities measured at fair value on a recurring basis are as follows: Fair Value Measurements Using Total Quoted Prices In Active Markets for Identical Assets(Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) September 30, 2010 Assets: Investment securities available for sale Municipal bond $ Corporate bonds FNMA mortgage-backed securities U.S. Government sponsored enterprise securities Corporate common stock June 30, 2010 Assets: Investment securities available for sale Corporate bonds $ FNMA mortgage-backed securities U.S. Government sponsored enterprise securities Corporate common stock 12 The balances of financial assets and liabilities measured at fair value on a nonrecurring basis are as follows: Fair Value Measurements Using Total Quoted Prices In Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) September 30, 2010 Assets: Impaired loans $ June 30, 2010 Assets: Impaired loans $ Impaired loans were reduced from their carrying amount of $340,658 to their fair value of $255,000 and$372,307 to their fair value of $328,939 at September 30, 2010 and June 30, 2010, respectively, resulting in an impairment reserve through the allowance for loan losses. GAAP requires disclosure of estimated fair values of all financial instruments where it is practicable to estimate such values. In cases where quoted market prices are not available, fair values are based on estimates using present value or other valuation techniques. Those techniques are significantly affected by the assumptions used, including the discount rate and estimates of future cash flows. Accordingly, the derived fair value estimates cannot be substantiated by comparison to independent markets and, in many cases, could not be realized in immediate settlement of the instrument. The disclosure requirements exclude certain financial instruments and all nonfinancial instruments. Accordingly, the aggregate fair value amounts presented do not represent the underlying value of the Company. The following methods and assumptions were used by the Company in estimating fair value disclosures for financial instruments: Cash and cash equivalents and certificates of deposit: The carrying amounts of cash, due from banks, deposits with the FHLB, federal funds sold and certificates of deposit approximate fair values as these financial instruments have short maturities. Securities: The fair value of securities available for sale, excluding Federal Home Loan Bank stock, are determined by obtaining quoted prices on nationally recognized securities exchanges or matrix pricing, which is a mathematical technique used widely in the industry to value debt securities without relying exclusively on quoted prices for the specific securities, but rather by relying on the securities’ relationship to other benchmark quoted securities.The carrying value of Federal Home Loan Bank stock approximates fair value based on the redemption provisions of the FHLB. Loans receivable: For variable-rate loans that reprice frequently and with no significant change in credit risk, fair values are based on carrying values. Fair values for other loans are estimated using discounted cash flow analyses, using interest rates currently being offered for loans with similar terms to borrowers of similar credit quality. Fair values for nonperforming loans are estimated using discounted cash flow analyses or underlying collateral values, where applicable. 13 Deposit liabilities: The fair values disclosed for demand deposits (e.g., interest and non-interest checking, savings, and certain types of money market accounts) are, by definition, equal to the amount payable on demand at the reporting date (i.e., their carrying amounts). Fair values for certificates of deposit are estimated using a discounted cash flow calculation that applies interest rates currently being offered on certificates of similar remaining maturity. Federal Home Loan Bank advances: The fair values of these borrowings are estimated using discounted cash flow analyses based on the Company’s current incremental borrowing rates for similar types of borrowing arrangements. Accrued interest: The carrying amounts of accrued interest approximate fair value. Off-balance-sheet instruments: The Company’s off-balance-sheet instruments consist of loan commitments. Fair values for loan commitments have not been presented as the future revenue derived from such financial instruments is not significant. The estimated fair values, and related carrying or notional amounts, of the Company’s financial instruments are as follows: September 30, 2010 June 30, 2010 Carrying Amount Fair Value Carrying Amount Fair Value (In thousands) Financial assets Cash and cash equivalents $ Certificates of deposit Securities available for sale Federal Home Loan Bank stock Loans, net Accrued interest receivable Financial liabilities Deposits Federal Home Loan Bank advances 9.Subsequent Events Subsequent events represent events or transactions occurring after the balance sheet date but before the financial statements are issued. Financial statements are considered “issued” when they are widely distributed to stockholders and others for general use and reliance in a form and format that complies with GAAP. Specifically, there are two types of subsequent events: ● Those comprising events or transactions providing additional evidence about conditions that existed at the balance sheet date, including estimates inherent in the financial statement preparation process (referred to as recognized subsequent events). ● Those comprising events that provide evidence about conditions not existing at the balance sheet date but, rather, that arose after such date (referred to as non-recognized subsequent events). Subsequent events have been evaluated and management determined there were no subsequent events to disclose. 14 ITEM 2.
